20-2624-cr
United States v. Redden

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 25th day of May, two thousand twenty-one.

PRESENT:            JOHN M. WALKER, JR.,
                    JOSÉ A. CABRANES,
                    RICHARD C. WESLEY,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,                      20-2624-cr

                           v.

JEFFREY OTIS REDDEN,

                           Defendant-Appellant.


FOR APPELLEE:                                          Rebecca Dell, Karl Metzner, Assistant
                                                       United States Attorneys, for Audrey
                                                       Strauss, United States Attorney for the
                                                       Southern District of New York, New
                                                       York, NY.

FOR DEFENDANT-APPELLANT:                               Jeffrey Otis Redden, pro se, Pollock, LA.




                                                   1
       Appeal from an order of the United States District Court for the Southern District of New
York (Lewis A. Kaplan, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         In 2004, Appellant Jeffrey Otis Redden (“Redden”) was convicted of conspiracy to distribute
50 grams or more of a substance containing cocaine base and two other charges and was sentenced
to life imprisonment in 2005. In 2019, Redden, proceeding pro se, moved for a sentence reduction
pursuant to the First Step Act of 2018. The District Court denied the motion, reasoning that the
seriousness of Redden’s offense conduct—as a part of the conspiracy, he murdered a rival drug
dealer and shot another rival in the neck—and the need for deterrence did not warrant a sentence
reduction. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        “We typically review the denial of a motion for a discretionary sentence reduction for an
abuse of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). “A district court has
abused its discretion if it based its ruling on an erroneous view of the law or a clearly erroneous
assessment of the evidence, or rendered a decision that cannot be located within the range of
permissible decisions.” United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (internal citation and
original alteration omitted).

         The District Court did not abuse its discretion in denying Redden’s motion. When
considering whether to grant a sentence reduction, a district court may consider the § 3553(a)
factors. See id. (affirming denial of sentence reduction pursuant to 18 U.S.C. § 3582 where district
court considered relevant § 3553(a) factors). Here, the District Court appropriately considered the §
3553(a) factors, particularly the seriousness of Redden’s crime and the need for deterrence. See 18
U.S.C. § 3553(a)(2)(A)–(B). It explained that Redden’s offense conduct was “brutal” and that the
murder, not drug quantity, was the basis for Redden’s sentence. This was not a clearly erroneous
assessment of the evidence. The trial evidence established that Redden shot and killed a rival drug
dealer and shot another rival in the neck. Redden’s offense level was based on the homicide
guidelines, not the drug quantity guidelines. And Redden did not otherwise object to these factual
findings or guidelines calculations at his original sentencing. Therefore, the District Court did not err
by denying the sentence reduction on this basis.

        Redden argues that once the District Court determined he was eligible for a sentence
reduction under the First Step Act, it was required to grant the reduction. We have held that
“Section 404 relief is discretionary . . . and a district judge may exercise that discretion to deny relief
where appropriate.” United States v. Johnson (Davis), 961 F.3d 181, 191 (2d Cir. 2020) (emphasis
added); see also First Step Act of 2018, Pub. L. 115-319, § 404(b), 132 Stat. 5194, 5222 (2018) (“A court

                                                     2
that imposed a sentence for a covered offense may . . . impose a reduced sentence . . . .” (emphasis
added)). Therefore, the District Court was not required to grant Redden’s motion simply because he
was eligible for a reduction.

        Redden next contends that the District Court failed to consider all of the § 3553(a) factors
when deciding his motion. But the District Court was not required to discuss each and every factor,
as long as it provided “enough explanation of how it exercised its sentencing discretion to permit
meaningful appellate review.” United States v. Christie, 736 F.3d 191, 196 (2d Cir. 2013). As discussed
above, the District Court considered the § 3553(a) factors and offered a brief but sufficient
explanation for its decision. The fact that the District Court ultimately did not place greater weight
on other factors (or discuss them) does not mean that the District Court abused its discretion.

        Finally, Redden asserts that the District Court should have held a full resentencing hearing at
which he was present before deciding his motion. This argument is meritless. The First Step Act
does not require the District Court to hold a plenary resentencing hearing. United States v. Moore, 975
F.3d 84, 92 (2d Cir. 2020). Further, a district court is not required to hold a hearing at which the
defendant is present before deciding a motion brought under the First Step Act. United States v.
Smith, 982 F.3d 106, 111–13 (2d Cir. 2020).

                                          CONCLUSION

       We have reviewed all of the arguments raised by Redden on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the July 21, 2020 order of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3